Fourth Court of Appeals
                                San Antonio, Texas
                                      January 25, 2019

                                    No. 04-18-00973-CV

                  IN THE INTEREST OF A.M.S., ET AL., CHILDREN,

                 From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017PA01328
                          Honorable Renée Yanta, Judge Presiding


                                      ORDER
       The appellant’s motion for extension of time to file brief is hereby GRANTED. Time is
extended to February 12, 2019.


                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of January, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court